Grant, J.
(after stating the facts). Counsel for the complainant insists that an estate by the entirety is not affected by a decree of divorce, citing Lewis’ Appeal, 85 Mich. 340. After that decision was rendered, the legislature amended section 27 of the divorce law, by providing that:
“ The court in lieu of a money allowance may decree such a division between the husband and wife of the real and personal estate of the husband, or of the husband and wife by joint ownership or right as he shall deem to be equitable and just.” 3 Comp. Laws, § 8640.
Complainant and defendant by the common law are ten ants by the entirety, and no act of either could affect the right or interest of the other. The statute was undoubtedly enacted to meet cases like the present. It changes the common law to the extent of holding that courts of equity may, in divorce proceedings, provide for such division of the property as is equitable. By the decree the complainant obtains all the personalty and half of the real estate with which to support herself and her two minor children. We think this division of the property a just one, and such as was authorized by the statute.
The decree is affirmed. No costs will be allowed.
McAlvay, C. J., and Carpenter, Hooker, and Moore, JJ., concurred.